Citation Nr: 1644163	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  01-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected right and left knee disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella with degenerative changes right knee (right knee disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.U.

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2000, January 2001, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a May 2010 decision, the Board determined that the issue of entitlement to a TDIU had been raised by the evidence of record and was considered part-and-parcel of a claim of entitlement to an increased rating for a right knee disability, in accordance with Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The right knee disability claim stemmed from the August 2000 and January 2001 rating decisions.  While that right knee disability claim was resolved in the May 2010 Board decision, and thus is unrelated to the increased rating claim currently on appeal, the claim for a TDIU remained on appeal and was remanded for further development.  The claim for a TDIU was thereafter denied in a March 2011 Board decision; however, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and in an August 2012 Memorandum Decision, the Court vacated the March 2011 Board decision and remanded the matter for further proceedings consistent with the Memorandum Decision.

The Board remanded the claim of entitlement to a TDIU in May 2013 for further development in accordance with the Memorandum Decision.

In February 2015, the Veteran perfected his appeal of the issues of entitlement to a disability rating in excess of 10 percent for a right knee disability and entitlement to service connection for a back disability.  Both claims stemmed from an August 2013 rating decision, and they were merged on appeal with the TDIU appeal stream.

In a September 2015 decision, the Board remanded all three claims on appeal so that the Veteran could be scheduled for a Board hearing at a local VA office.  In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The issue(s) of entitlement to an increased rating for a right knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are remanded to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of congenital lumbar stenosis with degenerative disc disease and lumbar strain that was aggravated beyond its natural progression by his service-connected right knee disability.

2.  The Veteran has a current diagnosis of bilateral lower extremity radiculopathy that was aggravated beyond its natural progression by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for congenital lumbar stenosis with degenerative disc disease and lumbar strain, associated with a service-connected right knee disability, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014);      38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for service connection for bilateral lower extremity radiculopathy, associated with a service-connected right knee disability, have been met.               38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a back disability.  For the reasons that follow, the Board finds that service connection is warranted for congenital lumbar stenosis with degenerative disc disease and lumbar strain and for bilateral lower extremity radiculopathy.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."                     Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310.

An October 2016 VA examination report shows that the Veteran has a current diagnosis of congenital lumbar stenosis with degenerative disc disease and lumbar strain.  The report also shows that the Veteran has a related diagnosis of bilateral lower extremity radiculopathy.

The Veteran alleges that these disabilities are secondary to his service-connected right knee disability.  See October 2016 VA examination report.  The Veteran reports that in July 2009 he was cutting limbs with a saw at work when his right knee gave out and he fell on his right shoulder and his side.  He reported that he was able to complete the day's work; however, when he woke up the following morning he experienced severe right knee and low back pain, as well as pain radiating from his low back down both legs.  

The medical evidence of record does not show that he sought treatment contemporaneous to the injury.  The evidence does show, however, that his primary care doctor referred him for pain management treatment related to the injury.  See May 2010 Pain Management Associates treatment records.  The Veteran's VA treatment records also contain notations related to this incident beginning in December 2010, and it appears that he received workman's compensation for the injury.  See October 2016 VA examination report; December 2010 VA treatment records (found in Virtual VA, receipt date 08/08/2013).  Accordingly, the Board will resolve all doubt in favor of the Veteran and find that he did experience a back injury in July 2009 that was the result of his service-connected right knee giving out.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The October 2016 VA examiner opined that the Veteran's back disability was aggravated beyond its natural progression by the service-connected right knee disability.  The examiner wrote that the Veteran's primary findings of the lumbar spine are congenital and therefore not caused by or the result of the July 2009 injury that related to the service-connected knee disability.  It was also noted that the Veteran had additional mild canal stenosis and degenerative changes that were not congenital and developed over time.  The examiner wrote that the Veteran's clinical history showed that the Veteran was able to function and maintain employment prior to this acute injury; in other words, he was asymptomatic.  After the acute injury, the Veteran experienced lumbar pain and spasm and lower extremity radiculopathy, and therefore it was more likely than not that the acute injury did permanently aggravate the Veteran's back disability.  

Accordingly, the Board finds that the Veteran has a back disability (congenital lumbar stenosis with degenerative disc disease and lumbar strain and bilateral lower extremity radiculopathy), that was aggravated by his service-connected right knee disability.  There is no evidence to the contrary.  The Board observes in this regard that the Veteran 's congenital back disability appears to have been asymptomatic prior to the July 2009 injury, suggesting that the baseline severity of the congenital disability was more or less normal prior to the worsening of his symptoms following the 2009 injury.

Resolving all doubt in favor of the Veteran, the Board finds that the elements of service connection have been met for both current disabilities.  Service connection is warranted for congenital lumbar stenosis with degenerative disc disease and lumbar strain and for bilateral lower extremity radiculopathy.


ORDER

Service connection for congenital lumbar stenosis with degenerative disc disease and lumbar strain, associated with a service-connected right knee disability, is granted.

Service connection for bilateral lower extremity radiculopathy, associated with a service-connected right knee disability, is granted.


REMAND

The Veteran seeks an increased rating for his right knee disability and entitlement to a TDIU.  The Board finds that further development of these claims is required.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

The Veteran underwent a VA examination in October 2016 to determine the current nature and severity of his right knee disability.  A review of the examination report shows that the examiner did not test for pain on both active and passive motion or in weight-bearing and nonweight-bearing.  Thus, the examination did not meet the requirements of 38 C.F.R. § 4.59 and it is considered inadequate to decide the claim.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Remand is required for a new examination that complies with § 4.59. 

As the current evaluation of the Veteran's right knee disability will necessarily impact the Board's determination of entitlement to a TDIU, the Board finds that the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Adjudication of the claim of entitlement to a TDIU is therefore deferred until the claim for an increased rating for the right knee may be resolved.

The Board also notes that the Veteran underwent a VA examination in August 2010 that considered the impact of his service-connected knee disabilities on his ability to secure and maintain substantially gainful employment.  As the Veteran is now also service-connected for a lumbar spine disability and bilateral lower extremity radiculopathy, the Board finds that he should be afforded a new examination that considers the impact of his service-connected disabilities, both individually and in the aggregate.

Lastly, the Board observes that in June 2013, VA obtained a CD of records related to the Veteran's Social Security Disability benefits.  It appears that in December 2013, it was requested that the records from the CD be photocopied so that they could be scanned into the Veteran's claims file.  While there are a number of records pertaining to the Veteran's social security benefits contained in the claims file, all of these records pre-date the December 2013 request, therefore it is unclear whether the new records received were ever scanned in.  On remand, it should be confirmed whether these records were associated with the claims file and, if they were not, then that should be done.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Confirm whether the records received from the Social Security Administration in June 2013 were associated with the claims file.  If they were not, then they should be printed out from the CD they came on and scanned into the claims file.

3.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's right knee disability.  The examination should be conducted by a physician.  The entire claims file must be reviewed in conjunction with the examination.

All symptoms and functional affects related to the disability must be recorded.  Range of motion testing must be performed in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  The examiner must indicate whether pain is present on each of these ranges of motion tests.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner should note whether flare-ups are present and whether they result in additional functional loss, to include a reduction in range of motion.  If so, to the extent possible, the examiner should estimate the additional limitation of motion caused by the flare-ups.  Similarly, the examiner should note whether additional functional loss is caused by pain, weakness, excess fatigability, or incoordination and, if so, estimate the additional limitation of motion.

The examination report must include a complete rationale for all opinions expressed.  All the pertinent evidence of record should be considered, to include the Veteran's lay statements.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file must be reviewed by the examiner.

The Veteran is service-connected for right and left knee disabilities, a low back disability, and bilateral lower extremity radiculopathy.

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  

The opinion should include an evaluation of the limitations and restrictions imposed by the Veteran's service-connected disabilities, both individually and in the aggregate, on work activities such as interacting with customers/coworkers, using technology, and other routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  All the pertinent evidence of record should be considered, to include the Veteran's lay statements.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


